Citation Nr: 0433017	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-24 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether an August 1946 RO decision was based on clear and 
unmistakable error (CUE) in failing to assign a higher rating 
than 10 percent for residuals of a shell fragment wound to 
the left shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from December 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
which denied a claim that an August 1946 RO decision was 
based on clear and unmistakable error (CUE) in failing to 
assign a higher rating than 10 percent for residuals of a 
shell fragment wound to the left shoulder.  A July 2004 
motion to advance the case on the Board's docket was denied 
by the Board in August 2004.  


FINDING OF FACT

An unappealed August 1946 RO decision assigned a 10 percent 
rating for residuals of a shell fragment wound to the left 
shoulder.  Such RO decision was reasonably supported by the 
evidence then of record and prevailing legal authority, and 
the decision was not undebatably erroneous.  


CONCLUSION OF LAW

There was no CUE in the August 1946 RO decision that assigned 
a 10 percent rating for residuals of a shell fragment wound 
of the left shoulder.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from December 
1943 to November 1945.  His service medical records indicate 
that he sustained multiple shell fragment wounds.  An August 
1944 hospital abbreviated clinical record noted that the 
veteran suffered multiple, penetrating and perforating, shell 
fragment wounds to the left arm, right wrist, left thigh, and 
lower left leg.  It was noted that the veteran had compound, 
comminuted, fractures, severe, of the left humerus, tibia, 
and femur.  The report indicated that he was evacuated for 
debridement of all wounds and for casts to the left arm, 
thigh, and leg.  An undated X-ray request form noted that the 
veteran had a badly comminuted fracture with angulation of 
the upper third of the left humerus.  

A September 1944 X-ray requisition and report form noted that 
the veteran's left humerus was to be examined.  The clinical 
diagnosis was a compound, comminuted, fracture of the left 
humerus and femur.  It was noted that the X-ray of the left 
arm showed a comminuted fracture of the proximal third in 
good approximation and alignment with early callus formation.  
It was also reported that the foreign body was still there.  
Another September 1944 report indicated that the veteran 
underwent removal of a foreign body of the left arm with 
secondary closure of the posterior wall.  A December 1944 
hospital disposition slip noted that the veteran had a 
compound, comminuted, fracture of the left humerus from a 
wound in August 1944.  A January 1945 X-ray report, as to the 
left humerus, noted that there was an old, comminuted, 
fracture in the middle third of the humerus that was well-
healed by abundant callus.  It was reported that the position 
and alignment were good.  A hospital final summary report, 
apparently dated in November 1945, related diagnoses 
including wounds, penetrating, left arm, and fracture, 
complete, comminuted, left humerus, severe.  It was noted 
that it was presently healed.  A November 1945 clinical 
record brief indicated final diagnoses including wounds, 
penetrating, left arm, and fracture, compound, comminuted, 
left humerus, severe.  It was indicated that the condition 
was healed at present.  

In November 1945, the veteran filed a claim for service 
connection for residuals of a wound to the left arm.  

In January 1946, the RO assigned a temporary 50 percent 
rating for residuals of shell fragment wounds of the left 
arm, thigh, leg, and right wrist.  Such was assigned under 
the VA's 1933 Schedule for Rating Disabilities.  

A February 1946 statement from Dr. S. George, apparently for 
VA purposes, noted that the veteran's left arm bothered him 
considerably.  It was reported that he complained of pain in 
the left arm on rainy days.  A March 1946 statement from Dr. 
George provided the same information.  

A March 1946 summary of records, on file report from a chief 
medical officer, noted that the veteran was struck in areas 
(including the left arm) by fragments of an enemy artillery 
shell in August 1944.  The report indicated that the fracture 
of the veteran's left humerus was solidly united in good 
position and alignment.  The diagnoses included fracture, 
complete, comminuted, left humerus, severe.  

An April 1946 orthopedic examination report (for VA purposes) 
noted that there was a 3-inch spread out, depressed, scar in 
the lower deltoid region and upper biceps region.  The 
examiner indicated that the scar was adherent and that there 
was some muscle loss.  The examiner stated that there also 
was a small operative scar where a shell fragment was removed 
over the posterior aspect of the left arm in the upper third.  
The diagnoses included wounds, penetrating, left arm, with 
healed fracture, left humerus.  

Based on the examination above, in August 1946, the temporary 
50 percent rating was discontinued.  The RO re-characterized 
the veteran's service-connected residuals of a shell fragment 
wound to the left arm as residuals of a shell fragment wound 
to the left shoulder with scar and healed fracture, Muscle 
Group I.  A 10 percent rating was assigned under the VA's 
1933 Schedule for Rating Disabilities (Diagnostic Code 3163).  
The other shell fragment wound residuals were also assigned 
various ratings.  

In January 1947, the veteran, through his representative, 
submitted a claim for an increased rating for his service-
connected residuals of a shell fragment wound to the left 
shoulder.  The representative requested an increased rating 
pursuant to Public Law 458 of the 19th Congress.  

Based on this new claim, the veteran underwent an orthopedic 
examination for VA purposes in February 1947.  It was noted 
that the veteran was hit by shrapnel wounds and suffered 
injuries including a fracture of the left humerus, upper 
third.  The veteran reported that his left arm tired with 
usage.  The examiner stated that the veteran's left arm was 
not revealing and that all motions were possible, free and 
easy.  The examiner indicated that there was no deformity, 
atrophy, or spasm, and that sensation was normal.  The 
diagnoses included gunshot wound, wounded in action, 
fracture, left humerus, upper third, asymptomatic.  

The veteran also underwent a surgical examination for VA 
purposes in February 1947.  The examiner reported that the 
veteran had a scar on the left shoulder, anteriorly, which 
was healed.  The examiner stated that there was loss of 
muscle substance and that all motions were possible and free 
and easy.  Sensation was reported to be normal.  The 
diagnoses included gunshot wound, wounded in action, left 
arm.  A fracture of the left humerus, upper third, 
asymptomatic, was also noted.  

In March 1947, the RO reviewed the veteran's ratings under 
the new rating schedule, as directed by Public Law 458 of the 
79th Congress.  The RO continued a 10 percent rating for 
residuals of a shell fragment wound to the left shoulder with 
scar and healed fracture, Muscle Group I, now rated under 
Diagnostic Code 5301 of the VA's 1945 Schedule for Rating 
Disabilities.  The 10 percent rating has remained in effect.  

A February 1957 RO decision found CUE in the rating assigned 
for other disabilities.  The rating for the veteran's 
service-connected residuals of a shell fragment wound to the 
left shoulder was not affected.  

A December 1974 RO decision also found CUE as to certain RO 
actions.  However, such did not affect the veteran's service-
connected residuals of a shell fragment wound to the left 
shoulder.  

Private and VA treatment records, including examination 
reports, dated from February 1980 to March 2000 show 
treatment for multiple disorders.  A June 1995 VA hospital 
discharge summary noted that the veteran was right-handed.  

In a July 2001 memorandum, the veteran's representative 
asserted that there was CUE in the August 1946 RO decision in 
failing to grant a rating in excess of 10 percent under the 
1933 rating schedule (Diagnostic Code 3163).  The 
representative also alleged that the 1945 rating schedule 
(Diagnostic Code 5301) should have been used which would also 
have provided an increased rating.  The representative 
further noted that veteran's service-connected residuals of a 
shell fragment wound to the left shoulder should have been 
classified as severe.  

In an April 2002 memorandum, the veteran's representative 
provided additional arguments.  The representative asserted 
that the wounds sustained by the veteran did not include the 
muscles in Muscle Group I of either the 1933 or 1945 rating 
schedules.  The representative alleged that as the veteran 
was noted to have a scar in the lower deltoid region and the 
upper bicep region, and that such muscles were included in 
Muscle Group III and Muscle Group V, respectively.  The 
representative further argued that if the veteran suffered a 
compound fracture of the left humerus, his injury would be 
classified as severe under the provisions of the 1933 or 1945 
rating schedule.  The representative indicated that the 
veteran's major extremity was his left extremity.  

II.  Analysis

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include enhanced duties to notify 
and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)).  As noted in Livesay, clear and 
unmistakable error claims are not conventional appeals, but, 
rather, are requests for revision of previous decisions.  A 
claim based on clear and unmistakable error is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging clear and 
unmistakable error is not pursuing a claim for benefits, but 
rather is collaterally attacking a final decision. Livesay, 
15 Vet. App. at 178-179.  Moreover, that litigant has the 
burden of establishing such error on the basis of the 
evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and reasons 
for the denial of the claim, and all relevant evidence has 
been associated with the record, any pre-VCAA duties to 
notify and assist have been met.  Hence, the claim is ready 
to be considered on the merits.

Final RO decisions are accepted as correct in the absence of 
CUE.  Where CUE is found in a prior RO decision, such 
decision will be reversed or revised and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision. 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 
(Fed.Cir. 2001); Baldwin v. West, 15 Vet.App. 302 (2001) and 
13 Vet.App. 1 (1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 
1999); Link v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 
6 Vet.App. 377 (1994); Damrel v. Brown, 6 Vet.App. 242 
(1994); Fugo v. Brown, 6 Vet.App. 40 (1993); Russell v. 
Principi, 3 Vet.App. 310 (1992).  

The Board has undergone a detailed review of the law, as it 
existed when this issue was adjudicated by the RO more than 
fifty years ago.  It is important for the veteran to 
understand that a claim of CUE with a prior rating action 
must be based on both the law and facts that exist at the 
time of the rating action.  Simply stated, the Board cannot 
find CUE in a rating action issued more than 50 years ago 
based on evidence or a law that did not exist at the time the 
RO adjudicated the claim.    

The 1933 Schedule for Rating Disabilities provided the 
following guidelines for evaluating muscle injuries:  

Moderate disability:  Scars indicating 
through and through or deep penetrating 
wound of relatively short track or 
through relatively minor area of muscle 
tissue.  Absence or slight evidence of 
prolonged infection with drainage.  Test 
of function compared with sound side.  

Moderately severe disability:  Scars 
indicating track of missile or fragments 
through important muscle groups with 
relatively prolonged infection with 
drainage.  Palpation indicating 
moderately severe fascial or muscle 
tissue loss or abnormal resistance 
compared with sound side.  Tests of 
strength and resistance of muscle groups 
involved compared with sound side give 
positive evidence of marked or moderately 
severe loss.  

Severe disability:  Character of scars 
indicating wide damage to muscle groups 
in track of missile or prolonged wound 
infection with multiple drainage.  
Retained multiple scattered missile 
fragments.  Adhesion of scar to bone with 
epithelial healing over the bone surface 
without true skin covering.  Traumatic 
muscular dystrophy or sclerosing myositis 
following simple piercing by a 
projectile.  Tests showing marked loss of 
function compared with opposite paired 
muscles.  

VA 1933 Schedule for Rating Disabilities, Second Edition, 
Public Law 73-2 (Mar. 20, 1933), extension no. 6, Para. 2 
(May 27, 1942).  

Diagnostic Code 3163 (1933 ed.), Group I, deals with 
extrinsic shoulder girdle muscles: Trapezius, levator, 
scapulae; serratus magnus.  (Function: Elevation of the arm 
above shoulder level and upward rotation of the scapula).  
For a slight muscle injury a 0 percent rating is warranted 
for either extremity.  For a moderate disability, a 10 
percent rating is warranted for either extremity.  A 
moderately severe injury warranted a 20 percent rating for 
the major extremity, and a 10 percent rating is warranted for 
the minor extremity.  A severe injury warranted a 30 percent 
rating for the major extremity, and a 30 percent rating for 
the minor extremity.  

Diagnostic Code 3165 (1933 ed.), Group III, deals with 
intrinsic muscles of the shoulder girdle.  Pectoralis major 
(clavicular); deltoid.  (Function: elevation and abduction of 
the arms to the level of shoulder, and forward and backward 
swing of arm).  For a slight disability a 0 percent rating 
was warranted for either extremity.  For a moderate 
disability, a 20 percent rating was warranted for the major 
extremity and a 10 percent rating was warranted for the minor 
extremity.  A moderately severe disability warranted a 30 
percent rating for the major extremity, and a 20 percent 
rating for the minor extremity.  A severe disability 
warranted a 40 percent rating for the major extremity, and a 
30 percent rating for the minor extremity.  

Diagnostic Code 3167, (1933 ed.), Group V, deals with the 
flexors of the elbow.  Biceps, brachialis, brachioradialis.  
Function:  flexion of forearm, supination (biceps).  For a 
slight disability a 0 percent rating was warranted for either 
extremity.  For a moderate disability, a 10 percent rating 
was warranted for either extremity.  A moderately severe 
disability warranted a 20 percent rating for either 
extremity.  A severe disability warranted a 30 percent rating 
for either disability.  

The 1945 Schedule for Rating Disabilities provided the 
following guidelines for evaluating muscle injuries:  

Factors to be Considered in the 
Evaluation of Disabilities Residual to 
Healed Wounds Involving Muscle Groups Due 
to Gunshot or Other Trauma. 

(1) Slight (Insignificant) Disability of 
Muscles.
 Type of Injury. - Simple wound of 
muscle without debridement infection or 
effects of laceration.

History and complaint. - Service 
department record wound of slight 
severity or relatively brief treatment 
and return to duty.  Healing with good 
functional results.  No consistent 
complaint of cardinal symptoms of muscle 
injury or painful residual.  

Objective findings. - Minimum scar; 
slight, if any, evidence of fascial 
defect or atrophy or of impaired tonus.  
No significant impairment of function and 
no retained metallic fragments.

(2) Moderate Disability of Muscles.
 Type of injury. - Through and through 
or deep penetrating would of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint. - Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds (describing above) particularly 
fatigue and fatigue-pain after moderate 
use, affecting the particular functions 
controlled by injured muscles.

Objective findings. - Entrance and (if 
present) exit scars linear or relatively 
small, and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(3) Moderately Severe Disability of 
Muscles.
Type of injury. - Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint. - Service 
department record or other sufficient 
evidence showing hospitalization for 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up to production standards is to be 
considered, if present.

Objective findings. - Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(4) Severe Disability of Muscles.
Type of injury- Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture, with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint. - As under 
moderately severe above, in aggravated 
form.

Objective findings. - Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicated wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
or of muscle substance.  Palpation shows 
moderate or extensive loss of deep fascia 
or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not 
swell and harden normally in contraction.  
Tests of strength or endurance compared 
with the sound side or of coordinated 
movements show positive evidence of 
severe impairment of function.  In 
electrical tests, reaction of 
degeneration is not present but a 
diminished excitability to Faradism 
compared with the sound side may be 
present.  Visible or measured atrophy may 
or may not be present.  Adaptive 
contraction of opposing group of muscles, 
if present indicates severity.  Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group in there is sufficient 
evidence of severe disability.  

VA Schedule for Rating Disabilities, 1945 Edition, Para. 
17(3) (GPO 1945).  

Diagnostic Code 5103 (1945 ed.), Group I, deals with 
extrinsic muscles of the shoulder girdle.  (1) Trapezius; (2) 
levator scapulae; (3) serratus magnus.  (Function: Upward 
rotation of scapula.  Elevators of arm above shoulder level).  
For a slight disability to either extremity, a 0 percent 
rating was warranted.  For a moderate disability, a 10 
percent rating was warranted for either extremity.  A 
moderate severe disability warranted a 30 percent rating for 
the major extremity, and a 20 percent rating for the minor 
extremity.  A severe disability warranted a 40 percent 
disability for the major extremity, and a 30 percent rating 
for the minor extremity.  

Diagnostic Code 5303, (1945 ed.), Group III, deals with 
intrinsic muscle of the shoulder girdle.  (1) Pectoralis 
major I (clavicular); (2) deltoid.  (Function:  Elevation and 
abduction of arm to level of shoulder, act with 1 and 2 group 
II in forward and backward swing of arm).  For a slight 
disability, a 0 percent rating was warranted for either 
extremity.  For a moderate disability, a 20 percent rating 
was warranted for either extremity.  A moderately severe 
disability warranted a 30 percent rating for the major upper 
extremity, and a 20 percent rating for the minor upper 
extremity.  A severe disability warranted a 40 percent rating 
for the major extremity, and a 30 percent rating for the 
minor extremity.  

Diagnostic Code 5305 (1945 ed.), Group V, deals with flexor 
muscles of the elbow.  (1) Biceps; (2) brachialis; (3) 
brachioradialis.  (Function; Supination (1) long head of 
biceps or stabilizer of shoulder joint.  Flexion of elbow (1, 
2, 3).  For a slight disability, a 0 percent rating was 
warranted for either extremity.  For a moderate disability a 
10 percent rating was warranted for either extremity.  A 
moderately severe disability warranted a 30 percent rating 
for the major extremity, and a 20 percent rating for the 
minor extremity.  A severe disability warranted a 40 percent 
rating for the major extremity, and a 30 percent rating for 
the minor extremity.  

A note indicated that in rating disability from injuries of 
the musculoskeletal system, attention is given first to the 
deeper structures injured, bones, joints, and nerves.  A 
compound comminuted fracture, for example, with muscle damage 
from the missile, establishes severe muscle injury, and there 
may be additional disability from malunion of bone, 
ankylosis, etc.  The location of the foreign bodies may 
establish the extent of penetration and consequent damage.  
It may not be too readily assumed that only one muscle, or 
group of muscles is damaged.  A through and through injury, 
with muscle damage, is always at least a moderate injury, for 
each group of muscle damaged.  

The medical evidence of record indicates that the veteran is 
right-handed.  Therefore, his left extremity is his minor 
extremity.  The August 1946 RO decision assigned a 10 percent 
rating for residuals of a shell fragment wound to the left 
shoulder, Muscle Group I.  The 10 percent rating was assigned 
under Diagnostic Code 3163 of the VA's 1933 Schedule for 
Rating Disabilities.  Diagnostic Code 3163 provided that an 
injury to Muscle Group I was rated 10 percent when moderate 
or moderately severe, and 30 percent when severe, for the 
minor upper extremity).  The veteran did not appeal the 
decision and it is considered final, unless it is based on 
CUE.  The veteran maintains that the August 1946 RO decision 
was based on CUE in failing to assign a rating higher than 10 
percent.  

Prior to the August 1946 RO decision, Congress passed a law 
(Public Law 458 of the 79th Congress, enacted in June 1946).  
Which adopted the VA's new 1945 Schedule for Rating 
Disabilities and directed that the VA apply the new rating 
schedule provisions to ratings since the first of April 1946.  
In compliance with the new law, in March 1947, the RO 
reviewed the veteran's ratings and continued to hold that the 
residuals of a shell fragment wound of the left shoulder were 
10 percent disabling under new Diagnostic Code 5301 (that 
code provided that injury to Muscle Group I was rated 10 
percent when moderate, 20 percent when moderately severe, and 
30 percent when severe, for the minor extremity).  The March 
1947 decision is also final barring CUE.  

The veteran and his representative contend that the August 
1946 RO decision was based on CUE for failing to assign a 
rating in excess of 10 percent and assert a number of 
reasons.  It is asserted that the RO should have applied the 
VA's 1945 Schedule for Rating Disabilities at the time of the 
August 1946 RO decision.  Additionally, the veteran argues 
that his muscle injury actually involved Muscle Groups III 
and V instead of Muscle Group I.  Further, the veteran 
alleges that he had no less than a severe injury to any 
relevant Muscle Group.  

The medical evidence at the time of the August 1946 RO 
decision included the veteran's service medical records.  
Such records show that he sustained a penetrating shell 
fragment wound to the left arm in August 1944.  Some 
treatment entries indicate that the veteran suffered a 
compound, comminuted, fracture, severe, of the left humerus 
and others note that he suffered a complete, comminuted, 
fracture, severe, of the left humerus.  There were also 
references to foreign bodies which were eventually removed.  
Subsequent to service, a March 1946 summary of records on 
file report from a chief medical officer indicated diagnoses 
which included, fracture, complete, comminuted, left humerus, 
severe.  

An April 1946 orthopedic examination for VA purposes noted 
that there was a 3-inch spread out, depressed scar in the 
lower deltoid region and upper biceps region.  The examiner 
stated that the scar was adherent and that there was some 
muscle loss.  There was also a small operative scar where a 
shell fragment was removed over the posterior aspect of the 
left arm in the upper third.  The diagnoses included wounds, 
penetrating, left arm, with healed fracture, left humerus.  
The Board finds that this examination report does not clearly 
and unmistakably support the claim that a disability rating 
greater than 10 percent was warranted. 

The Board observes that the RO should have applied the 1945 
Schedule for Rating Disabilities at the time of the August 
1946 decision.  However, the RO did apply such schedule in 
March 1947 as directed by Public Law 458 of the 79th 
Congress.  At that time, as noted above, the RO continued the 
assigned 10 percent rating.  The RO determined that the 
veteran's residuals of a shell fragment wound to the left 
shoulder were manifested by a moderate disability to Muscle 
Group I.  Thus, it cannot be said that the RO was in error, 
and clearly not "clearly and unmistakably" in error, based 
on the procedural history of this case.  The new criteria 
were applied in the next rating action, shortly after the 
first rating action.      
 
In order for a rating higher than 10 percent, the evidence 
must show moderately severe injury to Muscle Group I under 
the 1945 schedule.  The evidence available to the RO at the 
time of the August 1946 RO decision as well as the March 1947 
RO decision, did not compel a conclusion, to which reasonable 
minds could not differ, that there was moderately severe or 
severe injury to Muscle Group I, as required for a higher 
rating than 10 percent under Diagnostic Code 5103.  A 
notation of "severe" in a service medical record does not 
necessarily lead to any conclusion that the veteran suffered 
a severe injury to a Muscle Group, particularly in light of 
the VA examination after service, which the RO clearly relied 
on in this case, at that time.  

In order to hold that the August 1946 rating decision was 
clearly and unmistakably erroneous, it would have to be 
concluded that the evidence of record at the time the 
decision was rendered was such that the only possible 
conclusion based on the evidence was that the veteran had a 
disability greater than 10 percent in the left shoulder, 
which is not clearly seen at that time.  See 38 C.F.R. 
§ 3.105(a).  

In this case, it cannot be stated that the VA examination of 
April 1946, upon which the RO relied in 1946, undebatably 
showed a condition warranting an increased evaluation at that 
time.  CUE requires that error, otherwise prejudicial, must 
appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  The April 1946 orthopedic examination report noted 
wounds, penetrating, left arm, with healed fracture, left 
humerus.  Even if the veteran disputes these findings today, 
such a dispute at this time, in 2004, would not provide a 
basis to find that the RO, in 1946, was clearly and 
unmistakable wrong for relying on these results to make its 
decision.  It must be again noted that a valid claim of CUE 
requires more than a disagreement as to how the facts were 
weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 
(1996).  This case is similar to the facts in Crippen in that 
the veteran in this case does not assert a total failure to 
consider highly probative evidence, but argues with the 
findings reached from those facts considered.

Additionally, the evidence also does not compel a conclusion, 
to which reasonable minds could not differ, that there was 
actually moderate, moderately severe, or severe, injury to 
Muscle Group III (Diagnostic Code 5303), or moderately 
severe, or severe, injury to Muscle Group V (Diagnostic Code 
5305) as required for a rating in excess of 10 percent.  The 
evidence for such a finding did not clearly and unmistakably 
exist at that time.      

There is no specific evidence providing the anatomical name 
or names of the muscles injured by the shell fragment wound.  
The April 1946 examination report, as noted above, did note a 
scar in the lower deltoid region and upper biceps region.  
The examiner noted that the scar was adherent and that there 
was some muscle loss.  However, the examiner did not 
specifically indicate the location of the muscle loss.  
Further, the diagnosis solely referred to a healed fracture 
of the left humerus.  The deltoid is mentioned in Muscle 
Group III (Diagnostic Code 5303) and the biceps is noted 
under Muscle Group V (Diagnostic Code 5303).  However, it is 
clear that Muscle Group V is not appropriate as it deals with 
the flexor muscles of the elbow and not the shoulder.  
Further, one reference to a deltoid scar without further 
evidence of actual deltoid muscle injury, does not compel a 
conclusion to which reasonable minds could not differ.  

The Board observes that a note pursuant to VA's 1945 Schedule 
for Rating Disabilities indicates that a compound, 
comminuted, fracture with muscle damage from the missile, 
established severe muscle injury.  However, as noted above, 
the evidence differs as to whether the veteran actually 
suffered a compound fracture or a complete fracture at that 
time.  The RO more than 50 years ago clearly concluded that 
the veteran did not suffer a compound fracture of the left 
humerus.  As noted above, a mere disagreement with how the RO 
weighed the evidence in August 1946, as well as March 1947, 
will not suffice to establish CUE, and the veteran and his 
representative only assert such a general disagreement.  

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  Accordingly, the veteran's claim must fail.  This 
finding is also supported by the VA examinations of February 
1947, which note a condition in the left shoulder that was 
asymptomatic.

From the evidence of record at the time of the August 1946 RO 
decision, as well as the March 1947 RO decision, and then 
existing rating authority, a reasonable adjudicator could 
have concluded that the veteran's residuals of a shell 
fragment wound to the left shoulder were no more than 10 
percent disabling.  Undebatable error is not shown.  Thus the 
Board finds that the August 1946 RO decision (as reconsidered 
by the March 1947 RO decision) was not based on CUE, and the 
CUE claim must be denied.  


ORDER

The claim that there was CUE in an August 1946 RO decision, 
in failing to assign a higher rating than 10 percent for 
residuals of a shell fragment wound to the left shoulder, is 
denied.  

	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



